With due deference to the opinion of my brethren, I cannot agree that the mere continued operation of the tramroad across the land in controversy, after all timber cutting on the land had ceased, constituted that "actual and visible appropriation of the land" required by our statute of limitations as a basis of adverse possession. *Page 1056 
As indicated by the majority opinion, appellees were in actual use and occupancy of all of the land only about two years of the claimed limitation period, cutting and removing the timber. This was at the beginning of the period of limitation. When the timber cutting ceased on the land in controversy, the tramroad was extended onto other lands and all timber operations transferred thereto. From that time on appellees did not possess or use the land in controversy for any purpose for which it was adapted unless the continued operation of the tramroad across it constituted such possession and use.
I think the majority opinion extends the so-called doctrine of "tramroad possession" much farther than our courts have ever extended it. The cases cited in the majority opinion do not, as I construe them, support the holding there made. The leading case of Houston Oil Co. v. Billingsley, 213 S.W. 248, 249, by the Commission of Appeals, does not hold that the mere continuous use of a tramroad across a tract of land by a limitation claimant, unconnected with any use of the land for some purpose to which it is adapted, constitutes such possession as the statute of limitations contemplates. The facts of that case as set forth in the opinion of the Court of Civil Appeals (182 S.W. 373) shows that the league of land involved had been entirely cut over, the timber cutting lasting for three or four years; tenants had lived on it; stock pens had been maintained on it at different times, and the tramroad built onto it and operated thereon, all as incidents of the possession and use of the land for cutting and removing the timber therefrom. These acts of ownership were held to be a sufficient possession to mature title by limitation, provided the possession was continuous, and that "some evidence is presented tending to show that 5 years continuously intervened from the time entry was first made on the league until the occupancy was wholly abandoned." It is evident from the opinion that the Commission of Appeals considered the building and operating of the tramroad mere incidents of the use and occupancy of the land for cutting and removing the timber. Viewed from that standpoint, the building of the tramroad onto the land in preparation for cutting the timber marked the beginning of the possession as effectively as the clearing of land or the building of a fence would have done had the adverse possession been based on the cultivation and use of a farm on the land. And the removal of the tramroad after the timber cutting ceased marked the final abandonment of the possession. In Houston Oil Co. v. Niles (Tex.Com.App.) 255 S.W. 604, the question decided was not the effect of "tramroad possession" at all. The possession was by tenants, and the case involved a construction of the tenancy agreements under which they held. On the second appeal of that case this court held the above-mentioned decision of the Commission of Appeals to be the law of the case on the limitation issue. Niles v. Houston Oil Co., 288 S.W. 614. The matter of "tramroad possession" is only incidentally referred to in the opinion in connection with the discussion of the admissibility of certain testimony. Points 2-4, page 616 of 288 S.W. In Furlow v. Kirby Lmbr. Co., 53 S.W.2d 642, this court held merely that entry by the true owner upon the land in controversy by the building of a tramroad for the purpose of cutting and removing the timber had the effect of ousting the possession of naked trespassers down to their in-closures.
Thus none of the cases cited goes further than to hold that the building and operating of a tramroad by a limitation claimant may be considered as possession when the building and use of such tramroad are coupled with other acts of ownership showing an actual and visible appropriation and use of the land for some purpose to which it is adapted, such as the cutting and removing of the timber.
In the case before us the tramroad was only used in connection with the cutting of timber on the land in controversy for about two years. It was then extended onto other lands and thereafter used exclusively in connection with timber operations thereon. As I view it, when appellees ceased to use the tramroad in connection with the cutting and removing of timber from the land in controversy and began to use it as a means of cutting and removing timber from other and different lands, such operation of the tramroad became an incident of the new possession. It no more evidenced thereafter an intention on the part of appellees to claim the whole 550 acres involved in this suit than the operation of a standard steam railroad or a private road or passageway across it would have. It subjected the land to no use other than as a passageway for the tram in gaining ingress and egress to and from the scene of the new operations. It remained on the land in controversy only because appellees desired to use it as a means of cutting and removing to their mill timber from lands which lay beyond it. It amounted, therefore, to an "actual and visible appropriation" only of the right of way occupied and used in the maintenance of the tramroad. It was in no sense a possession of the whole tract.
Nor, as I view it, did any one or all of the other acts of ownership enumerated in the majority opinion have the effect of extending the possession to the whole tract. True, appellees had recorded their deed describing the whole tract. This was evidence of the adverse character of the claim and of the extent of the claim. Randolph v. Lewis (Tex.Com.App.) 210 S.W. 795. But it was not notice of the claim. The presumption of *Page 1057 
notice visited upon the owner arises from the possession and hostile use of the land. Holland v. Nance, 102 Tex. 185, 114 S.W. 346; Burton v. Holland (Tex.Civ.App.) 278 S.W. 252, 254; Gibbs v. Barkley (Tex.Com.App.) 242 S.W. 462, 467. The marking of the lines was not possession. Even had appellees built a fence on the land, such fencing would not have constituted possession in the absence of use and enjoyment of the land. Cochran v. Moerer, 47 Tex. Civ. App. 372, 105 S.W. 1138.
Such "tramroad possession" as is shown in this case is, I think, far short of being that open, visible, and notorious possession which raises a presumption of notice to the true owner that a claim is being asserted adverse to his, so patent that he could not be deceived, and "such that, if he remains in ignorance of, it is his own fault." Houston Oil Co. v. Stepney (Tex.Civ.App.) 187 S.W. 1078, 1084.
There are other theories in this case not discussed in the majority opinion, upon which appellees have asked that the judgment of the lower court be affirmed. But all members of this court agree that they are without merit. As I understand the majority of the court, the judgment of the lower court is affirmed only upon the issues of limitation of five and ten years. As I cannot concur in their disposition of these issues, it follows that, as I construe the record, the judgment of the lower court should be reversed, and judgment here rendered for appellants.